Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 was filed after the mailing date of the non-final rejection on 01/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 04/28/2022 is acknowledged. Claim 13 has been withdrawn and new claims 14-16 have been added. Claims 1-12 and 14-16 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 04/28/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 3, 8, 9, 11, and 12 over Scotland et al. (US 2018/0116947 A1) and 35 U.S.C. 103(a) rejection of claims 1-12 over Scotland et al. (US 2018/0116947 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duprat (US 2015/0150974 A1).
Duprat teaches aqueous-gel type topical compositions comprising 0.00001-5% by weight of active, 0.005-5% by weight of at least one gelling agent, 0.0001-5% by weight of at least one hydrophobic silica, 0.01-5% by weight of preservative including ethanol, 1-40% by weight of humectant including glycerol and sorbitol (a filler), and the rest being water (title and abstract and paragraph 111, 148-152, and 168); wherein the at least one gelling agent including acrylates/C10-30 alkyl acrylate crosspolymers (Pemulen TR-1) and sodium acrylamide/acryloyldimethyl taurate copolymer/isohexadecane/polysorbate 80 mixture (Simulgel 600 PHA) (paragraph 94 and 107). The weight percentage of water is calculated to be 40-98.98% by weight. Neither wax nor oil is taught as must have component.
Duprat do not specify the same weight percentages of sulfonic acid acrylic acid copolymer (claim 2), hydrophobic silica (claims 4-5), water (claims 6-7), glycerol (claims 9-10), ethanol (claim 11), and filler (claim 12).
This deficiency is cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with the range disclosed in the prior art.
The claimed range of sulfonic acid acrylic acid copolymer is 0.75 to about 5% by weight and the range of sulfonic acid acrylic acid copolymer taught in the prior art is 0.00001-5% by weight and therefor, includes the claimed range.
The claimed range of hydrophobic silica is from about 0.5 to about 3% and from about 1 to about 3% by weight and the range of hydrophobic silica taught in the prior art is 0.0001-5% by weight and therefor, includes the claimed range.
The claimed range of water is from about 30 to about 90% and from about 30 to about 50% by weight and the range of water taught in the prior art is 40-98.98% by weight and therefor, overlaps with the claimed range.
The claimed range of polyhydric alcohol is from about 3 to about 40% and from about 12 to about 40% by weight and the range of glycerol taught in the prior art is 1-40% by weight and therefor, includes the claimed range.
The claimed range of monoalcohol is from about 0.5 to about 5% by weight and the range of water taught in the prior art is 0.01-5% by weight and therefor, includes the claimed range.
The claimed range of filler is from about 5 to about 20% by weight and the range of sorbitol taught in the prior art is 1-40% by weight and therefor, includes the claimed range.
Please refer to MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 04/28/2022, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612